DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections

Claim 1 objected to because of the following informalities: Line 11 has a typo using the word “lead” instead of the word “leaf”, please correct typo by replacing the word “lead” with the word “leaf.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
	Applicant argued “ Miura and Woo do not teach the new amendment”, nor teach claim 5, having elastic members of elastomers, or at least contain elastomer”. 
	Examiner respectfully disagrees and points out that Woo shows the first leaf spring  (420a) and the second leaf spring (420b)  Each include an elastic member (430a and 430b) that bridges adjacent arms (arms of each of 422a, 420a are bridged by 430a,430b), Woo teach 2 elastic springs 420 which are joined , and arms of the springs are joined using 430a, and 430b respectfully, therefore they still teach the claim amendments. Furthermore, regarding claim 5, Jeon teaches using elastomers for springs, therefore, it would have been obvious to use elastomers as a material to make the elastic members, even at 1% suggestion meaning in contains elastomers, the prior art of record still teach all the claims as currently claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2007203227A hereinafter “Miura” in view of Woo et al. (US Patent 8278786 hereinafter “Woo”). 
Re-claim 1, Miura disclose an oscillatory actuator (title) comprising: a case (15) in a cylindrical shape (15, Fig.1); an electromagnetic driver (magnet 8 and coil 10) provided inside the case; a mover (weight 7, yoke 9) oscillated by the electromagnetic driver along an oscillation axis (axis of case is up and down, see Fig.1) of the case (15); and a first leaf spring (3) and a second leaf spring (5) arranged on one side and the other side of the mover (7,9), each of the first leaf spring and the second leaf spring (3 and 5) including a support (inner ring 11,21) to which the mover is attached, an annular frame (Outer ring portion 12, 22) attached to the case (15), and a plurality of arms (13) each having a spiral shape (see Fig.1, Fig.4) and connecting the support (11,22) and the annular frame (15). 

    PNG
    media_image1.png
    558
    372
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    579
    348
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    357
    media_image3.png
    Greyscale

	Miura fails to explicitly teach wherein the first leaf spring and the second leaf spring each include an elastic member that bridges adjacent arms. .
	However,  Woo teaches wherein the first leaf spring  (420a) and the second leaf spring (420b)  Each include an elastic member (430a and 430b) that bridges adjacent arms (arms of each of 422a, 420a are bridged by 430a,430b).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator of Miura wherein the first leaf spring and the second leaf spring each include an elastic member that bridges adjacent arm as suggested by Woo to improve manufacturing process, improving design and improve elasticity modulus (Woo, Col. 5, L.15-33). 


    PNG
    media_image4.png
    596
    579
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    361
    411
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    482
    460
    media_image6.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Woo as applied to claim 1 and in further view of Jeon (US PG Pub 20140132089 hereinafter “Jeon”).
Re-claim 5, Miura as modified discloses the oscillatory actuator according to claim 1 above. 
Miura fails to explicitly teach wherein the elastic member contains at least one of an elastomer or polyethylene.  
However, Jeon teaches wherein the elastic member contains at least one of an elastomer or polyethylene (140 is elastomer, See P[0042]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator or Miura wherein the elastic member contains at least one of an elastomer or polyethylene as suggested by Jeon to improve response time and it is typical springs are made as elastic material and are elastomers which are elastic that provide vibration (Jeon, P[0033]). 
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected and objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject.
Re-claim 2,  recites “inter alia” 2. (Original) The oscillatory actuator according to claim 1, wherein the elastic member includes: a bridge that bridges the adjacent arms; a support-direction stacked arm continuously provided with the bridge and extending in the support direction along the arm, and being overlapped with the arm; and a stacked support continuously provided with the support-direction stacked arm and being overlapped with the support.“


    PNG
    media_image7.png
    535
    479
    media_image7.png
    Greyscale

The closest prior art of record teach actuators with double elastic members, but fail to teach the members are bridges with an elastic member as detailed in claim 2, where support the arms continuously and overlap with the arm, and stacked supports continuously being overlapped with the support, prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 2 and claim 1 combination wherein “1. (Original) An oscillatory actuator comprising: a case in a cylindrical shape; an electromagnetic driver provided inside the case; a mover oscillated by the electromagnetic driver along an oscillation axis of the case; and a first leaf spring and a second leaf spring arranged on one side and the other side of the mover, each of the first leaf spring and the second leaf spring including a support to which the mover is attached, an annular frame attached to the case, and a plurality of arms each having a spiral shape and connecting the support and the annular frame, wherein an elastic member that bridges adjacent arms of the first leaf spring and the second leaf spring is provided.2. (Original) The oscillatory actuator according to claim 1, wherein the elastic member includes: a bridge that bridges the adjacent arms; a support-direction stacked arm continuously provided with the bridge and extending in the support direction along the arm, and being overlapped with the arm; and a stacked support continuously provided with the support-direction stacked arm and being overlapped with the support.”
Which is a unique combination. Claims 3,4,6-8 are objected to based on dependency from claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, prior art of record of record. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834